FILED
                                                                         IN THE OFFICE OF THE
                                                                      CLERK OF SUPREME COURT
                                                                             AUGUST 5, 2021
                                                                       STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 142

In the Matter of the Emelia Hirsch, June 9, 1994, Irrevocable Trust


Timothy Betz,                                                    Respondent
     v.
Emelia A. Hirsch, aka Emelia Hirsch, aka
Emilia Hirsch, Carolyn Twite and Duane Hirsch,     Petitioners and Appellees
     and
Marlene Betz,                                               Interested Party
     and
Allen Betz,                                   Interested Party and Appellant

                               No. 20210144

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bobbi Brown Weiler, Judge.

AFFIRMED.

Per Curiam.

Sheldon A. Smith and Tyler J. Malm, Bismarck, ND, for petitioners and
appellees Carolyn Twite and Duane Hirsch; submitted on brief.

Allen Betz, self-represented, Burnsville, MN, interested party and appellant;
submitted on brief.
                      Matter of Emelia Hirsch Trust
                              No. 20210144

Per Curiam.

[¶1] Allen Betz appealed from a district court order denying his motion to
vacate a 2008 order that reformed a trust. Betz argues the court abused its
discretion by denying his motion to vacate the reformation order.

[¶2] We affirmed the reformation order in Matter of Emelia Hirsch Trust,
2009 ND 135, 770 N.W.2d 225. Several other attempts to have the reformation
order vacated have been unsuccessful. See Matter of Emelia Hirsch Trust, 2020
ND 129, 944 N.W.2d 334; Matter of Emelia Hirsch Trust, 2019 ND 264, 935
N.W.2d 255; Matter of Emelia Hirsch Trust, 2017 ND 291, 904 N.W.2d 740;
Matter of Emelia Hirsch Trust, 2016 ND 217, 888 N.W.2d 205; Matter of Emelia
Hirsch Trust, 2014 ND 135, 848 N.W.2d 719; Matter of Emelia Hirsch Trust,
2013 ND 63, 832 N.W.2d 334.

[¶3] We conclude the district court did not abuse its discretion by denying
Betz’s motion to vacate the reformation order. We summarily affirm under
N.D.R.App.P. 35.1(a)(1), (4), and (7). We order Allen Betz to pay attorney’s fees
of $500 plus double costs under N.D.R.App.P. 38.

[¶4] Daniel J. Crothers, Acting C.J.
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Jerod E. Tufte
     Daniel S. El-Dweek, D.J.

[¶5] The Honorable Daniel El-Dweek, D.J., sitting in place of Jensen, C.J.,
disqualified.




                                       1